Per Curiam,
Whether the explosion which resulted in the injury sued for was caused by illuminating gas was not shown beyond a mere conjecture that it might have been. The direct testimony of the plaintiffs, father and son, who were in position to know most about the presence of such gas in the cellar at the moment of the explosion, tends to show that there was none there, the father saying that he discovered no gas there the evening before when he put out the light in the cellar, and none in the morning when he passed through the kitchen, and the son that when he opened the door he smelled gas, but it did not seem to be much, and he did not say with any certainty that it was illuminating gas and not the vapor from gasoline of which it was admitted there was a considerable quantity there.
But even if it were shown that gas was there and caused the explosion, the negligence of defendant would not necessarily follow. No break in defendant’s pipes, or place of escape of gas was found until after the explosion, and then it was one which might have been caused by the explosion itself, and was in the third house away from plaintiffs, from which its passage to plaintiff’s cellar was highly improbable and certainly was not shown.
On the whole case the alleged cause of action was too uncertain and too remote to sustain a recovery.
Judgment affirmed.